J. S07037/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                      v.                  :
                                          :
SHAWN LEDBETTER,                          :        No. 1911 EDA 2016
                                          :
                           Appellant      :


                 Appeal from the PCRA Order, May 20, 2016,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0003680-2009


BEFORE: BENDER, P.J.E., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED APRIL 16, 2018

      Shawn Ledbetter appeals from the May 20, 2016 order denying his

petition for relief filed pursuant to the Post-Conviction Relief Act (“PCRA”),

42   Pa.C.S.A.   §§    9541-9546.      Contemporaneously   with   this   appeal,

Scott Gessner (“PCRA counsel”) has requested leave to withdraw in

accordance with Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

After careful review, we grant PCRA counsel leave to withdraw and affirm the

order of the PCRA court.

      The relevant facts and procedural history of this case are as follows.

On October 26, 2010, appellant pled guilty to aggravated assault and
J. S07037/18

persons not to possess, use, manufacture, control, sell or transfer firearms.1

Sentencing was deferred until April 27, 2012, following several continuances

at appellant’s request. On that date, the trial court sentenced appellant to

consecutive terms of 4 to 8 years’ imprisonment on each charge.           At all

relevant times during his guilty plea and sentencing, appellant was

represented by Mary Maran, Esq. (“trial counsel”).          On May 18, 2012,

appellant filed an untimely, pro se post-sentence motion for reconsideration

of his sentence.2 Appellant did not file a direct appeal.

        Thereafter, on December 3, 2012, appellant filed a pro se PCRA

petition alleging that trial counsel was ineffective for ignoring his request to

file a motion for reconsideration of his sentence.          PCRA counsel was

appointed to represent appellant and filed an amended PCRA petition on his

behalf on June 11, 2015.       On April 22, 2016, the PCRA court provided

appellant with notice of its intention to dismiss his petition without a

hearing, pursuant to Pa.R.Crim.P. 907(1). Appellant did not file a response

to the PCRA court’s Rule 907 notice.       On May 20, 2016, the PCRA court




1   18 Pa.C.S.A. §§ 2702(a) and 6105(a)(1), respectively.

2 Although it does not appear in the record, an order was entered by the trial
court on December 11, 2012, denying appellant’s post-sentence motion for
reconsideration. However, given that appellant’s post-sentence motion was
denied by operation of law on September 15, 2012, pursuant to
Pa.R.Crim.P. 720(B)(3)(a), the trial court’s December 11, 2012 order was a
legal nullity.


                                     -2-
J. S07037/18

formally dismissed appellant’s petition without an evidentiary hearing. This

timely appeal followed on June 15, 2016.

     On October 26, 2016, the PCRA court directed appellant to file a

concise statement of errors complained of on appeal, in accordance with

Pa.R.A.P. 1925(b), within 21 days. On November 16, 2016, PCRA counsel

filed a statement of intent to file an Anders/McClendon3 brief in lieu of a

concise statement, pursuant to Pa.R.A.P. 1925(c)(4). On January 3, 2017,

the PCRA court indicated that it is not filing an opinion in this matter.

Thereafter, on April 24, 2017, PCRA counsel filed a brief and petition to

withdraw pursuant to Anders.

     On May 23, 2017, this court entered a per curiam order denying

PCRA counsel’s petition to withdraw and striking the Anders brief.      The

order further directed PCRA counsel “to file either an advocate’s brief on

[a]ppellant’s behalf[,] or a petition to withdraw as counsel and no-merit

letter that comply with Turner and Finley[.]”         (Per Curiam order,

5/23/17.) On June 21, 2017, PCRA counsel filed an application for extension

of time to file a brief, which was granted by this court the following day.

Thereafter, on July 25, 2017, PCRA counsel filed a “no-merit” letter and a

petition to withdraw in accordance with Turner/Finley.     Appellant filed a




3Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).


                                   -3-
J. S07037/18

pro se response to PCRA counsel’s request to withdraw on September 20,

2017.

        PCRA counsel raises only one issue on appellant’s behalf; namely,

whether trial counsel rendered ineffective assistance by failing to file a

post-sentence motion for reconsideration of his sentence.         (Turner/Finley

brief at 2.) Appellant echoes this claim in his September 20, 2017 pro se

response. (Pro se brief at 3.)

        Prior to considering appellant’s argument, we must address PCRA

counsel’s “no-merit” letter and petition to withdraw from representation. In

Commonwealth v. Muzzy, 141 A.3d 509 (Pa.Super. 2016), a panel of this

court recently reiterated the procedure to be followed when PCRA counsel

files   a   “no-merit”   letter   and   seeks   permission   to   withdraw   from

representation:

                    Counsel petitioning to withdraw from PCRA
              representation     must      proceed    ...     under
              [Turner/Finley] and . . . must review the case
              zealously. Turner/Finley counsel must then submit
              a “no-merit” letter to the trial court, or brief on
              appeal to this Court, detailing the nature and extent
              of counsel’s diligent review of the case, listing the
              issues which petitioner wants to have reviewed,
              explaining why and how those issues lack merit, and
              requesting permission to withdraw.

                          Counsel must also send to the
                   petitioner: (1) a copy of the “no merit”
                   letter/brief; (2) a copy of counsel’s
                   petition to withdraw; and (3) a
                   statement advising petitioner of the right
                   to proceed pro se or by new counsel.



                                        -4-
J. S07037/18


                      ....

                            Where counsel submits a petition
                      and no[ ]merit letter that . . . satisfy the
                      technical demands of Turner/Finley, the
                      court—trial court or this Court—must
                      then conduct its own review of the merits
                      of the case. If the court agrees with
                      counsel that the claims are without
                      merit, the court will permit counsel to
                      withdraw and deny relief.

Id. at 510-511 (some bracketed internal citations amended; case citations

omitted).

        Herein, we find that PCRA counsel’s filing with this court complied with

the requirements of Turner/Finley.           Specifically, counsel’s July 25, 2017

“no-merit” letter detailed the nature and extent of counsel’s review.               In

preparing the “no-merit” letter, counsel addressed appellant’s contention

that trial counsel was ineffective in failing to file a motion for reconsideration

of sentence.      Thereafter, counsel provided a discussion explaining why

appellant’s claim is without merit. Finally, the record reflects that counsel

served appellant a copy of the “no-merit” letter and advised appellant of his

right to proceed pro se or with the assistance of privately retained counsel.

Thus,    we   find    that   counsel’s   request   for    leave   to   withdraw   from

representation       satisfies   the   requirements      of   Turner/Finley.      See

Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa.Super. 2003)

(stating that substantial compliance with requirements will satisfy the




                                          -5-
J. S07037/18

Turner/Finley criteria).   We must now conduct our own review of the

record and render a decision as to whether the appeal is without merit.

     Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb

those findings merely because the record could support a contrary holding.”

Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016)

(citation omitted). In order to be eligible for PCRA relief, a defendant must

plead and prove by a preponderance of the evidence that his conviction or

sentence arose from one or more of the errors listed at 42 Pa.C.S.A.

§ 9543(a)(2). Further, these issues must be neither previously litigated nor

waived. 42 Pa.C.S.A. § 9543(a)(3).

     Here, appellant contends that trial counsel was ineffective by failing to

file a post-sentence motion for reconsideration of his sentence, presumably

on the basis that the two consecutive sentences of 4 to 8 years’

imprisonment imposed were excessive.       (Turner/Finley brief at 2-3; see

also pro se motion for reconsideration of sentence, 5/18/12 at ¶¶ 7-8; and

amended PCRA petition, 6/11/15 at ¶¶ 6, 12.)

     To prevail on a claim of ineffective assistance of counsel under the

PCRA, a petitioner must establish the following three factors:    “first[,] the



                                     -6-
J. S07037/18

underlying claim has arguable merit; second, that counsel had no reasonable

basis for his action or inaction; and third, that Appellant was prejudiced.”

Commonwealth v. Charleston, 94 A.3d 1012, 1020 (Pa.Super. 2014)

(citation omitted), appeal denied, 104 A.3d 523 (Pa. 2014). “[C]ounsel is

presumed to be effective and the burden of demonstrating ineffectiveness

rests on appellant.”    Commonwealth v. Ousley, 21 A.3d 1238, 1242

(Pa.Super. 2011) (citation omitted), appeal denied, 30 A.3d 487 (Pa.

2011). Additionally, counsel is not ineffective for failing to raise a claim that

is devoid of merit. Commonwealth v. Ligons, 971 A.2d 1125, 1146 (Pa.

2009).

      Our supreme court has long recognized that the failure to file a

post-sentence motion does not automatically give rise to a presumption of

prejudice.   See Commonwealth v. Reaves, 923 A.2d 1119, 1029 (Pa.

2007). In Commonwealth v. Liston, 977 A.2d 1089 (Pa. 2009), our

supreme court held that a PCRA court can reinstate a defendant’s

post-sentence rights nunc pro tunc if the defendant successfully pleads

and proves he was deprived of the right to file and litigate post-sentence

motions as a result of ineffective assistance of counsel.      Id. at 1095 n.9

(emphasis added). Citing Reaves, however, the Liston court emphasized

that “the failure to file post-sentence motions does not fall within the limited

ambit of situations where a [petitioner] alleging ineffective assistance of

counsel need not prove prejudice to obtain relief.”       Liston, 977 A.2d at



                                      -7-
J. S07037/18

1092, citing Reaves, 923 A.2d at 1132 (footnote omitted).             Thus, a

petitioner bears the burden of pleading and proving that trial counsel’s

failure to file a post-sentence motion prejudiced him; namely, that had

counsel filed post-sentence motions, the sentencing court would have

granted them. See Liston, 977 A.2d at 1092-1093.

      Instantly, our review of the record establishes that appellant suffered

no discernable prejudice because of trial counsel’s failure to file a

post-sentence motion challenging the trial court’s imposition of consecutive

sentences.    At the April 22, 2016 hearing, the sentencing court explicitly

stated that it would not have granted a motion to reconsider appellant’s

sentence because he failed to demonstrate prejudice. (Notes of testimony,

4/22/16 at 7.)      The court found that appellant’s sentence was “very

reasonable” and “appropriate” and that appellant failed to present any

evidence that warranted reconsideration. (Id.) Upon review, we agree that

appellant has failed to prove that he was prejudiced by trial counsel’s failure

to file a post-sentence motion.

      We note that,

             since post-sentence motions are optional, see
             Pa.R.Crim.P. 720(B), rarely will counsel be deemed
             to have been ineffective for failing to file them
             except, for example, when the claim involves the
             discretionary aspects of sentence or a challenge to a
             verdict on weight of the evidence grounds, claims
             which must be raised in the trial court to be
             preserved for purposes of appellate review.




                                     -8-
J. S07037/18

Liston, 977 A.2d at 1095 n.9 (internal citations omitted).         However,

“[g]enerally speaking, the court’s exercise of discretion in imposing

consecutive as opposed to concurrent sentences is not viewed as raising a

substantial question that would allow the granting of allowance of appeal.”

Commonwealth v. Gonzalez–Dejusus, 994 A.2d 595, 598 (Pa.Super.

2010). “[T]he imposition of consecutive, rather than concurrent, sentences

may raise a substantial question in only the most extreme circumstances,”

where, unlike in the case sub judice, “the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”

Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa.Super. 2012)

(emphasis added), appeal denied, 75 A.3d 1281 (Pa. 2013). Accordingly,

appellant’s ineffectiveness claim merits no relief.

      Based on the foregoing, we affirm the May 20, 2016 order of the PCRA

court and grant PCRA counsel’s petition for leave to withdraw as counsel.

      Order affirmed. Petition for leave to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 4/16/18




                                      -9-